___________

                                    No. 95-1917
                                    ___________

United States of America,               *
                                        *
              Appellee,                 *   Appeal from the United States
                                        *   District Court for the District
     v.                                 *   of Minnesota.
                                        *
Robert Darren Olson,                    *   [UNPUBLISHED]
                                        *
              Appellant.                *


                                    ___________

                     Submitted:     October 17, 1995

                           Filed:   December 8, 1995
                                    ___________

Before McMILLIAN, BRIGHT and BOWMAN, Circuit Judges.

                                    ___________

PER CURIAM.


     A jury convicted Robert Darren Olson of being a felon in possession
of a firearm and receiving and concealing a stolen firearm in violation of
18 U.S.C. §§ 922(g), 922(j) and 924(a)(2).        Olson received a sentence of
ten years (120 months) imprisonment.        Olson appeals, alleging that (1)
insufficient evidence exists to support the convictions; (2) probable cause
did not exist for the issuance of the search warrant; and (3) the trial
court erred or abused its discretion in several rulings during the trial.
We reject these contentions and affirm without an extended opinion.       See
8th Cir. R. 47B.


     Our review of the record indicates ample evidence to support the
conviction.    The discovery of a syringe in the rear seat area of the police
squad car in which Olson had been transported to the police station
justified the issuance of a warrant to search
Olson's motel room for controlled substances.   In the course of the search
for drugs, officers discovered a handgun among Olson's belongings.   A trace
of the handgun's serial number indicated that the weapon had been stolen.
Finally, no reversible error appears in the trial court's rulings on
evidence and the conduct of the trial.


     Accordingly, we affirm.


     A true copy.


           Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-